*890In view of the provision in such order substituting for the two excised items, one item directing the production of “ All pertinent books, records and documents of the plaintiff ” for use pursuant to section 296 of the Civil Practice Act, defendant is not aggrieved by the order. Upon the examination, if it should appear that any of the books, papers and records specified in the items excised from the notice, is relevant and material to the issues, its production may be compelled under the notice as modified by the order. The examinations under both notices of examination shall proceed on five days’ notice or on any other date or dates mutually fixed by the parties. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.